UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7121



HERBERT G. FISHER,

                                              Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-694)


Submitted:   October 8, 1998              Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert G. Fisher, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting Appel-

lee’s motion to dismiss and denying relief on his petition filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998). We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we grant in forma pauperis status but deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. Fisher v. Young, No. CA-97-694 (E.D. Va.

June 4, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2